Citation Nr: 1309781	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-13 001	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for syringomyelia with migraine headaches.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to November 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded the claim in July 2011 for additional development.  Unfortunately, that development is not yet complete.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the Board remand, the Veteran was provided with a VA examination in August 2011 to evaluate the severity of his service-connected disability and all related residuals.  During that examination, the examiner stated that "it would help to clarify the relationship of his increasing disability and syringomyelia to obtain total spine MRI (cervical, thoracic, and lumbar) without contrast on the theory that increasing disability would be associated with increasing size and/or extent of the syrinx."  A total MRI was not obtained.  

The Board is obliged to remand this case so that the recommended testing can be accomplished.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the duty to assist claimants with developing their claims extends to ensuring that testing recommended by VA examiners be conducted).   

Moreover, the examiner stated that previous diagnostic testing was not available to him due to an error in the VA records system.  Upon remand, once the total spine MRI is performed, a copy of that test, the tests identified by the examiner as unavailable, and the claims file must be forwarded to the August 2011 VA examiner to obtain a complete opinion regarding the severity of the service-connected disability and related residuals, consistent with the Board's July 2011 remand order.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded the testing recommended by the examiner who conducted the August 2011 examination.

2.  The test results, along with the tests identified by the examiner as unavailable, should be referred with the claims folder to the examiner who conducted the August 2011 VA examination to obtain an updated opinion regarding the severity of the Veteran's current disability, consistent with the Board's August 2011 remand.  If the August 2011 VA examiner is unavailable, a new VA examination must be provided to the Veteran.  

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


